SEPARATION AGREEMENT
 
     THIS SEPARATION AGREEMENT (the “Agreement”) is entered into as of this 23rd
day of December, 2008 by and between MasTec, Inc. a Florida corporation (the
“Company”), and Austin J. Shanfelter (the “Executive”).
Recitals
     WHEREAS, the Executive has been employed by the Company pursuant to the
terms of an Employment Agreement dated January 1, 2002 and later extended
pursuant to an Extension dated November 3, 2005 by and between the Company and
the Executive, and as amended on December 19, 2005 and April 14, 2008
(collectively the “Employment Agreement”); and
     WHEREAS, the Employment Term under the Employment Agreement expired on
March 31, 2007, but the Executive has continued to provide services to the
Company pursuant to the terms of the Employment Agreement; and
     WHEREAS, the Executive and the Company have also entered into a
Split-Dollar Agreement dated November 1, 2002, as amended on September 15, 2003,
January 6, 2006, and June 22, 2007 (collectively, the “Split-Dollar Agreement”)
and a Deferred Bonus Agreement dated November 1, 2002, as amended on January 6,
2006 and June 22, 2007 (collectively, the “Deferred Bonus Agreement”), in
addition to the Employment Agreement (the Employment Agreement, Split-Dollar
Agreement and Deferred Bonus Agreement, collectively, the “Agreements”); and
     WHEREAS, the Company and the Executive have mutually agreed that the
Employment Agreement, the Split-Dollar Agreement, the Deferred Bonus Agreement,
and the Executive’s employment with the Company and its Affiliates (as defined
below), shall terminate on December 23, 2008 (the “Termination Date”); and
     WHEREAS, the Company and the Executive acknowledge that the Executive’s
employment is being terminated by the Company without Cause; and
     WHEREAS, the Company and the Executive now wish to set forth in this
Agreement all of their respective rights and obligations resulting from such
termination of employment and the termination of the Agreements.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
between the parties, the sufficiency of which is hereby acknowledged, the
Company and the Executive hereby agree to the following Terms and Conditions:
Terms and Conditions
     1.     Recitals. All of the foregoing Recitals are true and correct and are
incorporated as part of these Terms and Conditions.
     2.     Termination of the Agreements. The Company and the Executive each
acknowledge and agree that the Executive’s employment with the Company and its
Affiliates

1



--------------------------------------------------------------------------------



 



shall terminate as of the Termination Date, and that the Agreements shall
terminate and be of no further force and effect as of the Termination Date. For
purposes of this Agreement, the term “Affiliate” includes all of the Company’s
direct and indirect subsidiaries and any other entities that directly or
indirectly, through one or more intermediaries, control, are controlled by or
are under common control with the Company. Notwithstanding anything in this
Section 2 to the contrary, this Agreement shall not terminate any
indemnification rights the Executive may have as a former officer or director of
the Company or its Affiliates under the Company’s Articles of Incorporation or
Bylaws, or effect any claims for benefits under any directors’ and officers’
liability policy maintained by the Company or its Affiliates in accordance with
the terms of such policy (collectively, “Indemnification Rights and D&O
Insurance Benefits”).
     3.     Severance Benefits. In consideration for the termination of the
Agreements, the Company and the Executive agree that the Company shall provide
the Executive with the following benefits (the “Severance Benefits”), in each
case reduced by any applicable employment or withholding taxes:
          (a)     Bonus. The Company shall pay to the Executive $2,388,347 on
January 2, 2008 representing any and all amounts due under the Deferred Bonus
Agreement and any other agreements. The estimated employment and withholding
taxes related to such amount is approximately $777,125.
          (b)     Continuation of Health Benefits. All benefits that the
Executive and his family were entitled to under the Company’s life, health,
medical, dental, and disability insurance plans shall terminate as of the
Termination Date. However, the Executive and his eligible family members shall
continue to be eligible to receive health benefits under the Company’s plan for
a period of 18 months immediately following the Termination Date, if and to the
extent that the Executive elects such continued coverage pursuant to COBRA and
pays for such coverage.
          (c)     Stock Options. The stock options granted to the Executive by
the Company that are outstanding as of the Termination Date are listed on
Exhibit A attached hereto (the “Options”). As a result of the fact that the
Company is terminating the Executive’s employment without Cause, the Executive
shall have the ability to exercise any or all of the Options at the exercise
prices listed on Exhibit A and in accordance with the terms and conditions set
forth in the respective Option Agreement relating to those Options at anytime on
or before the applicable expiration date for such Options as reflected on
Exhibit A.
          (d)     Restricted Stock. Any unvested Restricted Stock that has been
granted to the Executive by the Company shall vest as of the Termination Date.
The estimated employment and withholding taxes related to such amount is
estimated to be approximately $66,059.
     4.     No Further Compensation. The Executive acknowledges and agrees that
other than the Severance Benefits described in Section 3 above and the
Indemnification Rights and D&O Insurance Benefits, no further compensation or
benefits or other monies are owed to the Executive by the Company arising out of
the Agreements or otherwise on account of his employment or termination of
employment with the Company and its Affiliates. As a result of the termination
of the Split-Dollar Agreement, the Executive hereby acknowledges and agrees

2



--------------------------------------------------------------------------------



 



that he shall have no further interest in Policy # 20015875 issued by John
Hancock Variable Life Insurance Company, having a face amount of $18,000,000,
payable on the second to die of the Executive and his wife (the “Policy”) owned
by the Company and accordingly, that he shall have no further right to designate
the beneficiary or beneficiaries for all or any portion of the death benefit
under the Policy, and that the Company, as the owner of the Policy, shall be
free to maintain (and designate the beneficiary for the death benefit under the
Policy) or cancel and surrender the Policy in its sole and absolute discretion
after the Termination Date.
     5.     Restrictive Covenants.
          (a)     Non-Competition and Non-Solicitation.
               (i)     The Executive acknowledges and agrees that the Company’s
telecommunications, energy and infrastructure services businesses are conducted
throughout the United States of America and the Commonwealth of Canada. At all
times during the “Restricted Period” and within the United States of America and
the Commonwealth of Canada (including their possessions, protectorates and
territories, the “Territory”), the Executive shall not (whether or not then
employed by the Company for any reason), without the Company’s prior written
consent:
                    (1) Directly or indirectly own, manage, operate, control, be
employed by, act as agent, consultant or advisor for, or participate in the
ownership, management, operation or control of, or be connected in any manner
through the investment of capital, lending of money or property, rendering of
services or otherwise, with, any business of the type and character engaged in
and competitive with the Company. For these purposes, ownership of securities of
one percent (1%) or less of any class of securities of a public company will not
be considered to be competition with the Company;
                    (2) solicit, persuade or attempt to solicit or persuade or
cause or authorize directly or indirectly to be solicited or persuaded any
existing customer, client, or any other person with whom the Company does
business or has a business relationship, or potential customer or client to
which the Company has made a presentation or with which the Company has been
having discussions, to cease doing business with or decrease the amount of
business done with or not to hire the Company, or to commence doing business
with or increase the amount of business done with or hire another company that
is in the same or similar lines of businesses in which the Company engages as of
the date of this Agreement so as to be deemed to be in competition with the
Company; or
                    (3) solicit, persuade or attempt to solicit or persuade or
cause or authorize directly or indirectly to be solicited or persuaded the
business of any person or entity that is a customer or client of the Company, or
any other person with whom the Company does business or has a business
relationship, or was its customer within two (2) years prior to the Termination
Date, for the purpose of competing with the Company; or
                    (4) solicit, persuade or attempt to solicit or persuade, or
cause or authorize directly or indirectly to be solicited or persuaded for
employment, or employ or cause or authorize directly or indirectly to be
employed, on behalf of the Executive or any other person or entity, any
individual who is or was at any time within six (6) months prior to the
Termination Date, an employee of the Company.

3



--------------------------------------------------------------------------------



 



               (ii)     For purposes of Sections 5(a)(i)(1), 5(a)(i)(2) and
5(a)(i)(3) of this Agreement, the “Restricted Period” shall be the period during
which the Executive was employed by the Company and ending on March 31, 2009,
and with respect to Section 5(a)(i)(4) of this Agreement, the “Restricted
Period” shall be the period during which the Executive was employed by the
Company and ending on September 30, 2009.
               (iii)     In addition to any other rights or remedies the Company
may have under this Agreement or applicable law, the Company shall be entitled
to receive from the Executive reimbursement for all attorneys’ and paralegal
fees and expenses and court costs incurred by the Company in enforcing this
Agreement and shall have the right and remedy to require the Executive to
account for and pay over to the Company all compensation, profits, monies,
accruals or other benefits derived or received, directly or indirectly, by the
Executive from the action constituting a breach of violation of this Section 5.
          (b)     Confidentiality of Proprietary Information, Trade Secrets,
Etc. The Executive acknowledges that as a result of his employment with the
Company, the Executive has gained knowledge of, and has had access to,
proprietary and confidential information and trade secrets of the Company.
Therefore, the Executive agrees that he shall not, in any fashion, form or
manner, directly or indirectly (i) use, disclose, communicate or provide or
permit access to any person or entity to, Confidential Information (as defined
below) or (ii) remove from the premises of the Company, any notes or records
(including copies or facsimiles, whether made by electronic, electrical,
magnetic, optical, laser acoustic or other means), relating to any confidential,
proprietary or secret information of the Company (collectively, “Confidential
Information”) (including without limitation (1) the identity of customers,
suppliers, subcontractors and others with whom the Company does business;
(2) the Company’s marketing methods, strategies and related information;
(3) contract terms, pricing, margin or cost information or other information
regarding the relationship between the Company and the persons and entities with
which the Company has contracted; (4) the Company’s services, products,
software, technology, developments, improvements and methods of operation;
(5) the Company’s results of operations, financial condition, projected
financial performance, sales and profit performance and financial requirements;
(6) the identity of and compensation paid to the Company’s employees and
consultants; (7) any of the Company’s business plans, models or strategies and
the information contained therein; (8) the Company’s sources, leads or methods
of obtaining new business; and (9) all other confidential information of, about
or concerning the business of the Company), except (w) to the extent required by
law, (x) information that is or becomes available to the public generally other
than as a result of an unauthorized disclosure by the Executive, including as an
example publicly-available information filed by the Company with the Securities
and Exchange Commission or other governmental or regulatory authorities,
(y) information that is generally known in the business of the Company or that
constitutes standard industry practices, customs and methods, or (z) information
known to the Executive prior to joining the Company or its predecessors or
gained during his employment with the Company from sources outside of the
Company or its employees, officers, directors, consultants, advisors or other
representatives. The Executive shall deliver promptly to the Company on the

4



--------------------------------------------------------------------------------



 



Termination Date, all Company memoranda, notes, records, reports, manuals,
drawings, designs, computer files in any media and other documents (and all
copies thereof) containing such Confidential Information and all property of the
Company, which he may then possess or have under his control.
          (c)     Ownership of Developments. All processes, concepts,
techniques, inventions and works of authorship, including new contributions,
improvements, formats, packages, programs, systems, machines, compositions of
matter manufactured, developments, applications and discoveries, and all
copyrights, patents, trade secrets, or other intellectual property rights
associated therewith conceived, invented, made, developed or created by the
Executive during the period he was employed by the Company, either during the
course of performing work for the Company or its clients or which are related in
any manner to the business (commercial or experimental) of the Company or its
clients (collectively, the “Work Product”) shall belong exclusively to the
Company and shall, to the extent possible, be considered a work made by the
Executive for hire for the Company within the meaning of Title 17 of the United
States Code. To the extent the Work Product may not be considered work made by
the Executive for hire for the Company, the Executive agrees to assign, and
automatically assign at the time of creation of the Work Product, without any
requirement of further consideration, any right, title, or interest the
Executive may have in such Work Product. Upon the request of the Company, the
Executive shall take such further actions, including execution and delivery of
instruments of conveyance, as may be appropriate to give full and proper effect
to such assignment. The Executive shall further: (i) promptly disclose the Work
Product to the Company; (ii) assign to the Company, without additional
compensation, all patent or other rights to such Work Product for the United
States and foreign countries; (iii) sign all papers necessary to carry out the
foregoing; and (iv) give testimony in support of his inventions, all at the sole
cost and expense of the Company.
          (d)     Definition of Company. Solely for purposes of this Section 5,
the term “Company” also shall include any existing or future Affiliates.
          (e)     Acknowledgment by the Executive. The Executive acknowledges
and confirms that the restrictive covenants contained in this Section 5
(including without limitation the length of the term of the provisions of this
Section 5) are reasonably necessary to protect the legitimate business interests
of the Company, and are not overbroad, overlong, or unfair and are not the
result of overreaching, duress or coercion of any kind. The Executive further
acknowledges and confirms that the compensation payable to the Executive under
this Agreement is in consideration for the duties and obligations of the
Executive hereunder, including the restrictive covenants contained in this
Section 5, and that such compensation is sufficient, fair and reasonable. The
Executive further acknowledges and confirms that his full, uninhibited and
faithful observance of each of the covenants contained in this Section 5 will
not cause him any undue hardship, financial or otherwise, and that enforcement
of each of the covenants contained herein will not impair his ability to obtain
employment commensurate with his abilities and on terms fully acceptable to him
or otherwise to obtain income required for the comfortable support of him and
his family and the satisfaction of the needs of his creditors. The Executive
acknowledges and confirms that his special knowledge of the business of the
Company is such as would cause the Company serious injury or loss if he were to
use such ability and knowledge to the benefit of a competitor or were to compete
with the Company in

5



--------------------------------------------------------------------------------



 



violation of the terms of this Section 5. The Executive further acknowledges
that the restrictions contained in this Section 5 are intended to be, and shall
be, for the benefit of and shall be enforceable by, the Company’s successors and
assigns. The Executive expressly agrees that upon any breach or violation of the
provisions of this Section 5, the Company shall be entitled, as a matter of
right, in addition to any other rights or remedies it may have, to (i) temporary
and/or permanent injunctive relief in any court of competent jurisdiction as
described in Section 6 hereof, and (ii) such damages as are provided at law or
in equity. The existence of any claim or cause of action against the Company,
whether predicated upon this Agreement or otherwise, shall not constitute a
defense to the enforcement of the restrictions contained in this Section 5.
          (f)     Reformation by Court. In the event that a court of competent
jurisdiction shall determine that any provision of this Section 5 is invalid or
more restrictive than permitted under the governing law of such jurisdiction,
then only as to enforcement of this Section 5 within the jurisdiction of such
court, such provision shall be interpreted or reformed and enforced as if it
provided for the maximum restriction permitted under such governing law.
          (g)     Extension of Time. If the Executive shall be in violation of
any provision of this Section 5, then each time limitation set forth in this
Section 5 shall be extended for a period of time equal to the period of time
during which such violation or violations occur. If the Company seeks injunctive
relief from such violation in any court, then the covenants set forth in this
Section 5 shall be extended for a period of time equal to the pendency of such
proceeding including all appeals by the Executive.
     6.     Injunctive Relief. The covenants of the Executive set forth in
Section 5 are separate and independent covenants, for which valuable
consideration has been paid, the receipt, adequacy and sufficiency of which are
hereby acknowledged by the Executive, and which have been made by the Executive
to induce the Company to enter into this Agreement. Each of the aforesaid
covenants may be availed of, or relied upon, by the Company or any of its
Affiliates in a court of competent jurisdiction for the basis of injunctive
relief.
     7.     Resignations. Prior to the execution of this Agreement, the
Executive resigned as a member of the Board of Directors of the Company and upon
execution of this Agreement, the Executive hereby resigns from all of his
positions as an executive, officer, employee or consultant of or to the Company
and each of its Affiliates.
     8.     Return of Books, Records and Equipment. The Executive hereby
acknowledges and agrees that all books, records and accounts relating in any
manner to the business of the Company and/or its Affiliates, whether prepared by
the Executive or otherwise coming into the Executive’s possession, are the
exclusive property of the Company and shall be returned to the Company upon the
Termination Date. The Executive must return the automobile that the Company had
provided to the Executive pursuant to the terms of the Employment Agreement to
the Company upon the Termination Date. The Executive shall be permitted to keep
his cellular phone and phone number and the Company agrees to execute any
documents necessary to transfer the cellular phone number to the Executive.
     9.     No Charges Filed. The Executive represents and warrants that he has
not filed any claims or causes of action against the Company or any of its
Affiliates, including but not limited to any charges of discrimination against
the Company or its Affiliates, with any federal, state or local agency or court.

6



--------------------------------------------------------------------------------



 



     10.     No Administrative Proceeding to be Filed. The Executive agrees not
to institute an administrative proceeding or lawsuit against the Company or any
of its Affiliates, and represents and warrants that, to the best of his
knowledge, no other person or entity has initiated or is authorized to initiate
such administrative proceedings or lawsuit on his behalf. Furthermore, the
Executive agrees not to encourage any other person or suggest to any other
person that he or she institute any legal action or claim against the Company or
any of its Affiliates or any past and present shareholders, directors, officers,
or agents. The Executive’s agreement in this Section 10 shall not apply to a
proceeding or proceedings to enforce the Executive’s rights under this Agreement
or with respect to the Indemnification Rights and D&O Insurance Benefits.
     11.     Mutual Non-Disparagement. The Executive agrees not to make any
disparaging or negative comment to any other person or entity regarding (a) the
Company or any of its Affiliates, (b) any of the owners, directors, officers,
shareholders, members, employees, attorneys or agents of the Company or any of
its Affiliates, (c) the working conditions at the Company or any of its
Affiliates, or (d) the circumstances surrounding the Executive’s separation from
the Company or any of its Affiliates. The Company for itself and on behalf of
its Affiliates agrees not to make any disparaging or negative comment to any
other person or entity regarding the Executive or any aspect of the Executive’s
employment with or separation from the Company and its Affiliates.
     12.     Duty of Cooperation. The parties hereto agree to cooperate with
each other and each other’s attorneys in connection with any threatened or
pending litigation against the Company or any of its Affiliates, or against the
Executive. The Executive agrees to make himself available at no cost to the
Company, upon reasonable notice to prepare for and appear at deposition or at
trial in connection with any such matters, and the Company agrees to make the
appropriate persons available upon reasonable notice to prepare for and appear
at deposition or at trial in connection with any such matters. Furthermore, the
parties hereto agree to cooperate fully in effecting an orderly transition with
regard to the termination of the Executive’s employment and the transition of
his duties to other employees of the Company and its Affiliates. The Company
shall reimburse the Executive for the out-of pocket expenses that are reasonably
incurred by the Executive while performing his duties under this Section 12 and
that are approved in advance by the Company.
     13.     Mutual General Releases.
          (a)     Release by the Executive. The Executive, his personal
representatives, heirs and assigns, first party, hereby releases, discharges and
covenants not to sue the Company or any of its Affiliates, or any of their
respective past and present shareholders, directors, officers, employees,
partners, agents, or representatives and their respective successors and
assigns, second party, from and for any and all claims, demands, damages,
lawsuits, obligations, promises, administrative actions, charges and causes of
action, both known or unknown, in law or in equity, of any kind whatsoever,
which first party ever had, now has, or may have against second party, for, upon
or by reason of any matter, cause or thing whatsoever, up to and

7



--------------------------------------------------------------------------------



 



including the date of this Agreement, including but not limited to any and all
claims and causes of action arising out of or in connection with the Executive’s
employment with Company or any Affiliate, any and all claims and causes of
action under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended, the Retirement Income
Security Act (“ERISA”) and any other federal, state or local anti-discrimination
law, statute or ordinance, and any lawsuit founded in tort, contract (oral,
written or implied) or any other common law or equitable basis of action, but
excluding any obligations of the Company under this Agreement or any
indemnification rights the Executive may have as a former officer or director of
the Company or its Affiliates under the Company’s Articles of Incorporation or
Bylaws, or any claims for benefits under any directors’ and officers’ liability
policy maintained by the Company or its Affiliates in accordance with the terms
of such policy.
          (b)     Release by Company. The Company and its Affiliates, and their
respective past and present shareholders, directors, officers, employees,
partners and agents or representatives and their respective successors and
assigns, first party, hereby releases, discharges, and covenants not to sue the
Executive, his personal representatives, heirs and assigns, second party, from
and for any and all claims, demands, damages, lawsuits, obligations, promises,
administrative actions, charges or causes of action, both known or unknown, in
law or in equity, of any kind whatsoever, which first party ever had, now has,
or may have against second party, for, upon or by reason of any matter, cause or
thing whatsoever, up to and including the date of this Agreement, including any
lawsuit founded in tort, contract (oral, written or implied) or any other common
law on equitable basis of action, but excluding any obligations of the Executive
under this Agreement or any claims against the second party with respect to any
willful misconduct or other actions not taken in good faith by the Executive
during the term of his employment by the Company.
     14.     Headings. The headings are for the convenience of the parties, and
are not to be construed as terms or conditions of this Agreement.
     15.     Severability. If any provision of this Agreement is invalidated by
a court of competent jurisdiction, then all of the remaining provisions of this
Agreement shall remain in full force and effect, provided that both parties may
still effectively realize the complete benefit of the promises and
considerations conferred hereby.
     16.     Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the matters set forth herein and
supersedes in its entirety any and all agreements or communications, whether
written or oral, previously made in connection with the matter herein. Any
agreement to amend or modify the terms and conditions of this Agreement must be
in writing and executed by the parties hereto.
     17.     Construction. The parties acknowledge that each party has reviewed
and revised this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement.

8



--------------------------------------------------------------------------------



 



     18.     Governing Law; Venue. This Agreement, the rights and obligations of
the parties, and any claims or disputes relating in any way thereto shall be
governed by and construed in accordance with the laws of the State of Florida,
without giving effect to any choice or conflict of law provision or rule
(whether in the State of Florida or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Florida.
Each of the Executive and the Company, by executing this Agreement,
(a) irrevocably submits to the exclusive jurisdiction of any federal or Florida
state court sitting in Miami-Dade County, Florida in respect of any suit, action
or proceeding arising out of or relating in any way to this Agreement, and
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of such courts and to be bound by any judgment
rendered in such courts; (b) waives, to the fullest extent it may do so
effectively under applicable law, any objection it may have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum; and (c) irrevocably consents, to the
fullest extent it may do so effectively under applicable law, to the service of
process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the Executive or the Company at the address set forth in
this Agreement, such service to become effective five (5) business days (or such
other period of time provided by applicable law) after such mailing.
     19.     WAIVER OF JURY TRIAL. THE COMPANY AND THE EXECUTIVE EACH HEREBY
KNOWINGLY WAIVE THEIR RIGHTS TO REQUEST A TRIAL BY JURY IN ANY LITIGATION IN ANY
COURT OF LAW, TRIBUNAL, OR LEGAL PROCEEDING INVOLVING OR ARISING OUT OF OR
RELATED TO THIS AGREEMENT.
     20.     Waivers. The waiver by either party hereto of a breach or violation
of any term or provision of this Agreement shall not operate nor be construed as
a waiver of any subsequent breach or violation.
     21.     Non-Admission of Liability. Neither this Agreement nor anything
contained herein shall constitute or is to be construed as an admission by the
Company or its Affiliates or the Executive as evidence of any liability,
wrongdoing, or unlawful conduct.
     22.     Miscellaneous. This Agreement: (a) may be executed in counterparts,
and all counterparts shall collectively constitute a single agreement, (b) may
not be amended or modified except in a writing signed by both parties nor may
any provision hereof be waived except in writing signed by the waiving party,
(c) is binding upon and inures to the benefit of the parties and their
respective heirs, personal representatives, beneficiaries, joint tenants,
successors and assigns (whether by merger, consolidation, transfer of all or
substantially all assets, or otherwise), and (d) may not be assigned or the
duties delegated without the consent of both parties except as expressly set
forth in this Agreement.
     23.     Sufficient Time to Review. The Executive acknowledges and agrees
that he has had sufficient time to review this Agreement and consult with anyone
he chooses regarding this Agreement, that he has a right to consult with legal
counsel regarding this Agreement and has been represented by counsel in
connection with this Agreement, and that he has received all information he
requires from the Company in order to make a knowing and voluntary release and
waiver of all claims against the Company. The Executive further acknowledges
that he has

9



--------------------------------------------------------------------------------



 



consulted with his legal and tax advisors with regard to the tax consequences
resulting from the transaction contemplated by this Agreement, including without
limitation, the potential application of Section 409A of the Internal Revenue
Code of 1986, as amended, to the Severance Benefits and that the Executive is
not relying upon any advice from the Company or its representatives with regard
to any such matters.
     24.     Right of Rescission. The Executive acknowledges and agrees that he
has been given at least twenty-one (21) days to review this Agreement, and that
he has (7) seven days from the date of the execution of this Agreement by all
parties hereto within which to rescind this Agreement by providing notice in
writing to the Company. The Executive further acknowledges that by this
Agreement he is receiving consideration in addition to that to which he is
already entitled. The Executive further acknowledges that this Agreement and the
release contained herein satisfy all of the requirements for an effective
release by the Executive of all age discrimination claims under ADEA.
     25.     Notices. Any notice, demand, consent, agreement, request, or other
communication required or permitted under this Agreement must be in writing and
must be, (a) mailed by first-class United States mail, registered or certified,
return receipt requested, proper postage prepaid, or (b) delivered personally by
independent courier (such as FedEx, DHL or similar nationally-recognized
courier), to the parties at the addresses as follows (or at such other addressed
as shall be specified by the parities by like notice):

     
If to the Company, to:
  MasTec, Inc.
 
  800 Douglas Rd., Penthouse
 
  Coral Gables, Florida 33134
 
  Fax: 305-406-1907
 
  Attention: Legal Department
 
  With copy to:
 
   
 
  Steven B. Lapidus
 
  Greenberg Traurig, P.A.
 
  1221 Brickell Ave.
 
  Miami, FL 33131
 
   
If to the Executive, to:
  Austin J. Shanfelter
 
  16600 Bear Cub Court
 
  Fort Myers, Florida 33908
 
  With copy to:
 
   
 
  Louis R. Montello
 
  Montello & Associates, P.A.
 
  2750 N.E. 185th Street, Suite 306
 
  Aventura, Florida 33180

10



--------------------------------------------------------------------------------



 



Each party may on five (5) days’ prior notice in the manner set forth in this
Section 27 designate by notice in writing a new address to which any notice,
demand, consent, agreement, request for communication may thereafter be given,
served or sent. Each notice, demand, consent, agreement, request or
communication which is mailed or hand delivered in the manner described above
shall be deemed received for all purposes at such time as it is delivered to the
addressee (with the return receipt or the courier delivery receipt being deemed
conclusive evidence of such delivery) or at such time as delivery is refused by
the addressee upon presentation.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

            COMPANY:

MasTec, Inc., a Florida corporation
      By:   /s/ Jose R. Mas         Name:   Jose R. Mas        Title:  
President and Chief Executive Officer        EXECUTIVE:
      /s/ Austin J. Shanfelter       Austin J. Shanfelter             

12



--------------------------------------------------------------------------------



 



EXHIBIT A
Table of Outstanding Options on Termination Date

                                                      Number of     Exercise
Price           Grant Number     Grant Date     Shares     Per Share    
Expiration Date    
0608
    01/08/1999       12,750       $ 14.9792       01/08/2009    
2512
    08/05/2005       20,682       $ 9.670       08/05/2015    
2513
    08/05/2005       129,318       $ 9.670       08/05/2015    

13